ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of --                                )
                                            )
Stobil Enterprises                          )      ASBCA No. 60509
                                            )
Under Contract No. FA3047-15-P-0309         )

APPEARANCE FOR THE APPELLANT:                      Mr. Billie 0. Stone
                                                    Chief Executive Officer

APPEARANCES FOR THE GOVERNMENT:                    Col Matthew J. Mulbarger, USAF
                                                    Air Force Chief Trial Attorney
                                                   Anna F. Kurtz, Esq.
                                                    Trial Attorney

                               ORDER OF DISMISSAL

      This appeal arises from a contracting officer's final decision, dated 22 December 2015,
terminating the captioned contract for cause. By letter dated 4 May 2016, the government
advised the Board that the termination for cause had been converted to a termination for
convenience. The parties now jointly request that the appeal be dismissed as moot.

      The parties' request is granted. The appeal is dismissed as moot.

      Dated: 11 May 2016



                                                ~g
                                                Administrative Judge
                                                Acting Chairman
                                                Armed Services Board
                                                of Contract Appeals
•   .   .

                   I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
            Services Board of Contract Appeals in ASBCA No. 60509, Appeal of Stobil Enterprises,
            rendered in conformance with the Board's Charter.

                  Dated:




                                                            JEFFREY D. GARDIN
                                                            Recorder, Armed Services
                                                            Board of Contract Appeals




                                                       2